Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Oliver R. Coleman appeals the district court’s order dismissing this action pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. Prince George’s County Dep’t of Soc. Servs., No. 8:09-cv-00213-DKC, 2010 WL 917871 (D.Md. Mar. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.